OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08 April 2022 has been entered.

Examiner’s Note
The Examiner notes that all references hereinafter to Applicant’s specification are to that which was filed 05 March 2018.

Response to Amendment
The Amendment filed 08 April 2022 has been entered. Claim 1 has been amended; claims 1-6 remain pending, under consideration, and have been examined on the merits.
The amendments to the claims have overcome the grounds of rejection under 35 U.S.C. 103 previously set forth in the Final Office Action dated 08 October 2021. 
However, it is noted that new grounds of rejection are set forth herein under the same combination of prior art references previously cited, as well as new grounds of rejection under 35 U.S.C. 112, both necessitated by the amendments to the claims. 

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:
In claim 4, the recitation of “the coffee grounds of a uniform size” is objected to, as the use of “of” in the phrase may potentially present issues regarding antecedent basis; it is respectfully suggested to amend the claim to recite “the coffee grounds [[of]]having a uniform size” to overcome the issue.
In claim 5, the use of coffee silver “film” is respectfully objected to as constituting inconsistent terminology relative to silver “skin” recited in claim 1, wherein the specification [0002] indicates that both terms are used interchangeably for the same portion (epidermis) of the coffee bean; it is respectfully suggested to amend the claim to recite silver “skin”, wherein the claim is interpreted (and has been throughout prosecution) as being further limiting of the Markush group recited in claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement. Claim 1, and thus all claims dependent thereupon, contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Regarding claim 1, it is first noted that claim 1 defines the coffee ground amalgam as including (i) coffee grounds injected with (ii) a mycelium, and further including (iii) a species selected from among coffee silver skin and shredded plastic and cardboard articles (see claim 1 for specific species of Markush group). Subsequent thereto, claim 1 recites “wherein the coffee ground amalgam is injected into a mold, and wherein the coffee ground amalgam is maintained at 70% humidity during the injection into the mold”. 
The specification does not contain written description support for the coffee ground amalgam, including (i) coffee grounds (and/or (iii)), and (ii) mycelium, being injected into the mold together, as claimed (i.e., does not provide support for combining (i), (ii), and (iii), prior to injection into the mold). Rather, upon full review of the specification, (i) and (iii) are  combined/compacted; then injected into a mold, and are maintained at the claimed humidity level prior to and during injection into the mold; followed by injection of (ii) into the amalgam of (i) and (iii) in the mold (i.e., inoculation) [Fig. 6; 0009, 0010, 0018, 0019, 0027, 0030-0035, 0037-0044]. More simply put, the specification does not provide written description support for inoculating (the amalgam of) (i) and (iii), with (ii) the mycelium, prior to (i) and (iii) being injected into the mold; and thus, does not contain written description support for the amalgam including (ii) the mycelium being maintained at 70% humidity during injection into the mold. 
In order to overcome the issue, and for the interpretation of claim 1 for examination on the merits, Applicant is respectfully directed to the rejection under 35 U.S.C. 112(b) set forth hereinafter.
Claims 2-6 are rejected for being dependent upon claim 1.
Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claim 1, in view of the lack of written description support as indicated above in the rejection under 112(a), and in order to clearly illustrate the basis for indefiniteness, Applicant is first respectfully directed to MPEP 2113(I) and (II) regarding product-by-process claim limitations. In concise summation, the patentability of a product does not depend on its method of production, and determination of patentability is based on the product itself. However, in the case where the product is limited by and defined by the process of making (i.e., product-by-process claims), the structure implied by the process steps should be considered when assessing patentability of product-by-process claims over the prior art, especially where the process steps would be expected to impart a distinctive structural characteristic to the final product.
In view of the foregoing, it is respectfully noted that the invention as defined by claim 1, a “recyclable molded product”, is limited in two manners – the first being the components of the amalgam, and the second being the (product-by-process) process steps by which the amalgam is formed/subjected to in order to form/mold the product. Claim 1 does not recite a shape or (otherwise) structure for the product itself.
In consideration of the aforesaid, the claim is effectively reciting that the amalgam including the (i) coffee grounds, (ii) injected mycelium, and (iii) Markush group species, is incubated; followed by dehydration; followed by injection into a mold while maintaining an increased level of humidity. In view of the guidance provided in MPEP 2113, the structure imparted by the aforesaid process steps is unclear to one of ordinary skill in the art – after the mycelium has been incubated and dehydrated (along with components (i) and (iii) that act as a nutrient source for the mycelium), it has thus grown to form a solidified molded product and therefore unclear how and/or why it is then rehydrated and (re)molded. The specification indicates that heat applied for dehydration removes the remaining humidity [0027, 0044], i.e., indicating that the product is in solidified form and near-finished, given that the remaining step is an optional polishing step.
Simply put, based on the claimed order of operations of the product-by-process process steps (i.e., the sequential nature of the sentence that defines claim 1), the structural characteristics of the molded product imparted by said steps are unclear – e.g., is the molded product (re)hydrated given that it has been subject to 70% humidity after having been incubated/dehydrated? Does the aforesaid result in a molded product where the mycelium contains a residual water content, exhibiting a semi-solid or non-self-supporting nature?
It is the Examiner’s position that the aforesaid issues arise as a result of (A) the addition (via the amendment) of the additional process steps, in the absence of (B) amendments which account for redefining the amalgam as including (i) and (iii) (and thus not the mycelium) prior to being injected with (ii) the mycelium, as recited in the specification. It is restated that the specification does not provide support for all of (i), (ii), and (iii) being injected into the mold together, such that the mycelium would also be maintained at 70% humidity during the injection. 
For examination of claim 1 on the merits, and in order to facilitate compact and expedient prosecution of the application, the Examiner is interpreting the recyclable molded product of claim 1 in accordance with [0037-0044; Fig. 6] of the specification. In particular, claim 1 is interpreted under the following product-by-process sequence: the (i) coffee grounds and (iii) Markush species define the amalgam; the amalgam is injected into a mold and maintained at 70% humidity during the injection into the mold; the injected amalgam (in the mold) is injected (i.e., inoculated) with a mycelium; the inoculated amalgam is incubated for a period of time; and the incubated amalgam is then dehydrated at a set temperature for a set period of time to form the molded product. It is the Examiner’s position that the aforesaid constitutes the most appropriate interpretation of claim 1 in view of the specification, as well as the context of claim 1 both prior to and following the instant amendments.
In order to overcome the indefiniteness issue(s) and lack of written description support issue detailed above, it is respectfully suggested to amend claim 1 in accordance with the aforesaid interpretation. 
Claims 2-6 are rejected for being dependent upon indefinite claim 1.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kalisz et al. (US 8,313,939; “Kalisz”) (previously cited).
Coffee Silverskin: A Review on Potential Cosmetic Applications (Bessada, Silvia M.F., et al. “Coffee Silverskin: A Review on Potential Cosmetic Applications.” Cosmetics, 3 Jan. 2018, pp. 1–11. MDPI. “Bessada”) (prev. cited; copy prev. provided) is relied upon as an evidentiary reference for the basis of the rejection. 
Regarding claims 1, 2, and 5, Kalisz discloses a biodegradable (i.e., recyclable, given that claim 1 does not explicitly define the degree or mechanism to which the molded product is recyclable), molded product formed by: combining a mycelium with a liquid aggregate solution comprising a ground aggregate and a liquid to form a slurry; injecting the slurry into a mold; incubating the slurry in the mold for a period of time at proper atmospheric conditions including temperature of 55-90°F and humidity of 20-100%; and then heating (i.e., dehydrating) the mixture to cure the mycelium (termination of further growth) and form the molded product having the shape defined by the mold [Abstract; col 1, 25-50; col 5, 29-65; col 6, 16-39, 52-67; col 7, 1-42; col 9, 47-67].
The ground aggregate functions as a growing medium (nutrient source) for the mycelium. The ground aggregate is, inter alia, by-products of coffee beans [col 5, 43-63], where one of ordinary skill in the art recognizes that by-products of coffee beans include husks, hulls, defective beans, coffee silverskin (i.e., silverfilm), and spent coffee grounds, as evidenced by Bessada [p 1, Introduction]. Furthermore, Kalisz discloses that the molded product can be finished to provide a smooth outside appearance (i.e., polished) [col 7, 39-41].
Kalisz does not explicitly teach the by-products of coffee beans utilized as the ground aggregate being coffee grounds from a brewing process and coffee silverskin. 
Given that Kalisz discloses the use of coffee bean by-products as the ground aggregate nutrient source, i.e., a genus of materials, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized any and all coffee bean by-products, including both spent coffee grounds and coffee silverskin as the ground aggregate nutrient source, as both spent grounds and silverskin would have been recognized as coffee bean by-product species which would have been suitable as nutrient sources for the mycelium (see MPEP 2144.06(I); 2144.07). Additionally or alternatively, it would have been obvious to have utilized both spent coffee grounds and coffee silverskin as set forth, as one of ordinary skill in the art would have recognized before the effective filing date of the invention that the repurposing of two by-products, rather than one by-product, would have reduced (relatively more) waste and thus created a more efficient process/use of resources/by-products (see MPEP 2143(G); 2143.01; 2144.06(I)). A “motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of the invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill”.
The molded product of Kalisz would have comprised all the features set forth above, where both spent coffee grounds and coffee silverskin would have been utilized as the ground aggregate nutrient source, of which reads on the amalgam of claims 1 and 5 per the interpretation of claim 1 set forth above in the rejection under 35 U.S.C. 112(b). It is noted that “spent coffee grounds” is in reference to, and/or reasonably encompasses, the grounds produced through brewing coffee – the Examiner is interpreting “spent coffee grounds” as those which are produced from a coffee brewing process, absent factually-supported objective evidence to the contrary. The molded product having been treated to exhibit a smooth outer surface reads on the external surface of the amalgam being polished recited in claim 5, given that the claim does not set forth a degree to which the surface is polished (e.g., surface roughness). 
With respect to the difference(s) between the process disclosed by Kalisz for forming the biodegradable molded product and the product-by-process process steps of the claimed invention set forth above in the interpretation of claim 1 in the rejection under 35 U.S.C. 112(b), in summation: Kalisz combines the (ii) mycelium with a liquid aggregate mixture including the (i) coffee grounds, (iii) silverskin, and a liquid to form a slurry; then injects said slurry into a mold; followed by incubation as defined above; followed by dehydration as defined above. Per the aforesaid interpretation as supported by the specification, the claimed product is formed by mixing the (i) coffee grounds and (iii) silverskin to form an amalgam; injecting the amalgam into a mold while maintaining the amalgam at 70% humidity during injection; injecting the amalgam (in the mold) with a mycelium; incubating the mycelium-containing amalgam for a period of time; and then dehydrating the incubated amalgam at a set temperature for a set period of time to form the molded product. 
Simply put, Kalisz mixes the mycelium with the nutrient source and a liquid, then injects the mixture into the mold, whereas Applicant injects the nutrient source into the mold while maintaining a humidity level of 70%, then injects the mycelium into the mold; wherein both processes include subsequent steps of incubation, dehydration, and then removal from the mold and optional post-processing (i.e., polishing). 
As claimed (under the aforesaid interpretation set forth above), the incubation temperature is not defined, nor the length of time, nor the humidity (the claim does not require maintaining 70% humidity after the amalgam has been injected, of which would be within the suitable humidity range for incubation disclosed by Kalisz regardless); the dehydration temperature and time period are also not defined. Further, Applicant’s specification does not disclose or associate any type of criticality associated with the humidity level of 70% during injection of the grounds and silverfilm as it relates to the molded product itself, but rather, indicates that the humidity level aids in injecting the grounds and silverskin into the mold [0018]. 
In view of the foregoing, it can generally be said/one of ordinary skill in the art recognizes that Kalisz utilizes the liquid (of the slurry) to aid in injecting the nutrient source into the mold (as cited, discloses that the liquid alters the viscosity of the slurry), rather than maintaining the humidity level of the nutrient source (absent said liquid) in order to aid in injection thereof as disclosed by Applicant.
Thus, in the absence of factually-supported objective evidence to the contrary, given (A) that the mycelium is added after the grounds and silverskin are injected into the mold, and given (B) that the incubation step conditions (as well as dehydration step conditions) govern the growth rate of the mycelium and properties of the molded product formed therefrom, of which, as stated above, are not defined by the claim/interpretation, (C) the step of maintaining the spent coffee grounds and the silverskin at 70% humidity during injection would not have resulted in a distinct structural difference between the claimed molded product, and that of Kalisz as set forth above in the grounds of rejection. In other words, there would have been no obvious/discernible, and/or material/property-based difference between the molded product of Kalisz set forth above in the grounds of rejection, and that of the claimed molded product formed via the product-by-process steps, per the foregoing rationale and in accordance with MPEP 2113(I) and (II). See also MPEP 2112(V) and 2112.01(I) and (II); MPEP 2145. 
The molded product of Kalisz set forth above reads on all of the limitations of claims 1, 2, and 5. 
Regarding claim 4, it is noted that the specification does not disclose or suggest any criticality or evidence thereof regarding the uniformity of the coffee grounds as it relates to the claimed invention. Specifically, the only mention of the coffee ground uniformity is in [0004], which relates the uniformity of the grounds to the taste of the coffee, rather than the inclusion of the grounds in the amalgam. Furthermore, it is noted that there is no claimed or disclosed degree of uniformity that the coffee grounds are required to exhibit. Said in another way, there is no quantification of the amount of coffee grounds which are required to exhibit a certain degree or level of uniformity in the specification or claims. 
As such, in the absence of objective evidence of criticality regarding the uniformity of the coffee grounds, and in the absence of any quantification of the degree of uniformity that is required to be exhibited as set forth by claim 4, it logically follows that at least two coffee grounds (i.e., coffee ground particulates) included in the mixture of coffee bean by-products and mycelium that forms the molded product, would have been the same size or substantially similar in size, of which reads on the limitations of claim 4.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kalisz as applied to claim 1 above, and further in view of Padek et al. (US 2012/0145732; “Padek”) (prev. cited).
Regarding claims 3 and 6, Kalisz discloses the biodegradable (i.e., recyclable) molded product as set forth above in the rejection of claim 1 under 35 U.S.C. 103. Furthermore, Kalisz discloses that the molded product can be used in a wide variety of industries and applications [col 6, 45-48], and also discloses the need for replacing non-biodegradable, petroleum-based products with “green”, biodegradable based products [col 1, 12-24]. 
Kalisz is silent regarding forming the molded product into a cup sleeve, tray, tray cover, or a coaster (claim 3, molded over a form of a side surface of a cup; claim 6, wherein the recyclable molded product is any of a cup insulator sleeve, a tray, a tray cover, or a coaster).
Padek discloses an insulation sleeve for a heated beverage cup formed from a raw corn husk material [Abstract; Figures]. Padek teaches that insulating sleeves for protecting consumer’s hand(s) from the high temperatures of the beverage contained within the cup have a detrimental impact on the environment due to increased energy (usage) and environmentally harmful processes required to manufacture the sleeve material, which typically consists of cardboard or polystyrene (i.e., a petroleum-based plastic material). Padek also teaches that even cardboard sleeve materials are not fully biodegradable, and as such, improved sleeves in terms of reduced environmental impact and disposal are needed [Abstract]. Further, Padek teaches that the insulation sleeve is formed from a completely non-toxic, biodegradable material (the aforementioned corn husk) which is typically regarded as a waste product from farming operations [0005, 0018]. As such, Padek reasonably teaches that there is recognized need within the art to form insulating cup sleeves from biodegradable materials formed from by-products, in order to reduce the environmental impact of manufacturing and disposing of said sleeves.
Kalisz and Padek are both directed toward articles formed from biodegradable by-product materials intended to replace articles formed from non-renewable resources such as petroleum based plastics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the biodegradable, by-product-based, molded product of Kalisz into an insulating cup sleeve, as taught by Padek, as Padek teaches the need for replacing said petroleum-based cup sleeves with biodegradable cup sleeves, and the biodegradable molded product of Kalisz would have been recognized within the art before the effective filing date of the invention as a suitable biodegradable replacement for petroleum-based products (see MPEP 2144.07), of which is also capable of being molded, including injection molded. 
The biodegradable molded product of modified Kalisz would have comprised all of the features set forth above and would have been formed into (i.e., molded into) an insulating cup sleeve, thereby meeting the limitations of claims 3 and 6.
It is noted that the limitations of claim 3, specifically “molded over a form of a sidewall surface of a disposable coffee cup” constitute product-by-process limitations (see MPEP 2113(I) and (II)). Given that the biodegradable product of modified Kalisz would have been formed into an insulating cup sleeve, of which is the product formed via the product-by-process limitations of “molded over a form of a sidewall surface of a cup” (as evidenced at least by claim 6 which recites cup insulator sleeve), it is clear that the biodegradable insulating cup sleeve of modified Kalisz would have exhibited the structure implied by the process steps. As such, the cup sleeve of modified Kalisz reads on the limitations of claim 3.

Response to Arguments
Applicant’s arguments, see Remarks filed 08 April 2022, pp. 4-7, have been fully considered by the Examiner but are moot and/or not found persuasive for the reasons/rationale(s) set forth above in the grounds of rejection under 35 U.S.C. 112 and 103 (incorporated herein by reference for the sake of length of the Office Action). 

Pertinent Prior Art
The following constitutes a list of prior art which is not relied upon herein, but is considered pertinent to the claims, written description, and/or concept of the disclosed invention. It is made of record herein in order to facilitate compact and expedient prosecution
WO 2014/158271 to Belliveau (copy provided herewith) – [0021] evidences that coffee silverskin is a major byproduct of the roasting process to produce roasted coffee beans
US 2008/0145577 to Bayer et al. – [0083-0085, 0148-0153, 0159, 0178] discloses that humidity, among a plethora of other factors, allow for a wide range of methodologies for culturing the inoculum; that (similar to Kalisz) water (i.e., a liquid) may be added to the nutrients and mycelium to form a mixture to be molded; and that the humidity during the incubation period may be varied from approximately 30 to 100%

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782